Title: To George Washington from Lieutenant Colonel Alexander Hamilton, 23 July 1778
From: Hamilton, Alexander
To: Washington, George


          
            Sir,
            Newark [N.J.] July 23d [1778] One OClock
          
          I wrote to Your Excellency the evening of the 20th by Major Neville. I remained in the
            neighbourhood of Black Point ’till the afternoon following. The Count had received his
            expected dispatches from Congress and was to sail, as I mentioned before, the first fair
            wind. At  Brunswick yesterday, Mr Caldwell joined me. He was
            immediately from the Point and brought intelligence that the fleet got under way
            yesterday morning. The wind unfortunately has been much against them, which is so much
            the more to be regretted, as they are rather in want of water. I need not suggest to your Excellency that an essential part of
            the Rhode Island plan, is to take every possible measure to watch the enemys motions and
            to establish expresses from place to place to give the Count instant information of any
            movement among their fleet. This will enable him to be in time to intercept them should
            they attempt to evacuate New York, while he is at Rhode Island, and will in general
            facilitate the intercourse and cooperation between him and your Excellency.
          I have nothing new to communicate; besides what was sent by Major Newille and what I
            now send. All the ideas interchanged between the Count and myself were such as were
            familiar before I left Head Quarters. He was to go to Rhode Island and in conjunction
            with General Sullivan endeavour to possess himself of the enemy ships and troops there;
            if on his arrival he had good reason to think it could be effected without further
            assistan⟨ce.⟩ If not he will be glad of a reinforcemt from you in the most expeditious
            manner possible. What manner you think will be most expeditious you will adopt and if
            his aid may be useful he will afford it, as soon as he is informed of it.
          This being the case my immediate presence at Head Quarters is the less necessary as to
            this business; and I hope your Excellency will indulge me, if do not make all the
            dispatch back, which a case of emergency would require; though I do not mean to delay
            more than a moderate attention to my frail constitution may make not improper. ⟨I am Yr
            Excellencys Most Respectful & Affect. Sevt
          
            Alex. Hamilton⟩
          
        